Case 2:19-cv-10948-LVP-EAS ECF No. 48 filed 06/01/20       PageID.711    Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

 MERCEDES BENZ USA LLC,

                     PLAINTIFF,

        -AGAINST-                                  No.: 2:19-cv-10948

 JAMES LEWIS, JEFF SOTO, MAXX GRAMAJO,
 AND DANIEL BOMBARDIER



                     DEFENDANTS.
 JAMES LEWIS, JEFF SOTO, MAXX GRAMAJO,
 AND DANIEL BOMBARDIER,

                     Counterclaim-PLAINTIFFS,

        -AGAINST-

 MERCEDES BENZ USA LLC


                 COUNTERCLAIM-DEFENDANT.

              STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

      It is hereby stipulated and agreed, by and between Plaintiff and Counterclaim-

Defendant Mercedes Benz USA LLC and Defendants and Counterclaim-Plaintiffs

James Lewis, Jeff Soto, Maxx Gramajo, and Daniel Bombardier, through their

undersigned counsel, that the above entitled action, including all claims,

counterclaims, and affirmative defenses, be, and the same hereby is, dismissed in its



                                         1
Case 2:19-cv-10948-LVP-EAS ECF No. 48 filed 06/01/20       PageID.712    Page 2 of 2




entirety with prejudice and without costs or attorneys’ fees to any party as against

any other.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: June 1, 2020

Dated: June 1, 2020
                                             QUINN EMANUEL URQUHART &
ERIKSON LAW GROUP                            SULLIVAN LLP

BY: /s/ David A. Erikson                     BY: /s/ Luke Nikas
 David A. Erikson                             Edward DeFranco
 200 N. Larchmont Blvd.                       Luke Nikas
 Los Angeles, CA 90004                        Maaren A. Shah
 323-465-3100                                 51 Madison Avenue, 22nd Floor
 Fax: 323-465-3177                            New York, New York 10010
 Email: david@daviderikson.com                Tel : (212) 849-7000
                                              Fax : (212) 849-7100
LIPPITT O'KEEFE GORNBEIN, PLLC                eddefranco@quinnemanuel.com
 Norman L. Lippitt                            lukenikas@quinnemanuel.com
 370 E. Maple Rd.                             maarenshah@quinnemanuel.com
 Birmingham, MI 48009
 248-646-8292                                MILLER, CANFIELD, PADDOCK &
 Fax: 248-646-8375                           STONE, PLC
 Email: nlippitt@lippittokeefe.com            A. Michael Palizzi (P47262)
                                              Caroline B. Giordano (P76658)
Attorneys for James Lewis, Jeff Soto,         150 West Jefferson, Suite 250
Maxx Gramajo, and Daniel                      Detroit, Michigan 48226
Bombardier                                    Tel: (313) 496-7645
                                              Fax: (313) 496-8454
                                              palizzi@millercanfield.com
                                              giordano@millercanfield.com

                                             Attorneys for Mercedes Benz USA LLC
                                         2
